The answer of Parks and wife admitted the claim of the children under the will, and stated that Parks had sold the life estate of his wife only to Wasden.
Wasden's answer stated the purchase by him from Parks of his wife's life estate, and that he had sold the same interest to one Williams of Columbus County and one Smith of Sampson.
And the court, upon the reading of the bill and answer, ordered that acapias issue against Wasden to hold him in custody until he give bond and security, conditioned to abide by and perform the final decree of the court in this case.
(203)